In re Narcisse, Raymond; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Lafayette, 15th Judicial District Court Div. B, No. 71,158; to the Court of Appeal, Third Circuit, No. KH 00-00279.
Writ granted in part; otherwise denied. The district court is ordered to issue a corrected minute entry and commitment order which reflect that on October 1, 1998 the Court properly resentenced relator to a legal term of 10 years imprisonment at hard labor, without benefit of diminution of sentence pursuant to R.S. 15:571.3 under authority La.C.Cr.P. art. 890.1(B), but did not pronounce an illegal prohibition on parole. See R.S. 14:34. In all other respects, the application is denied.